Citation Nr: 1205703	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-38 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
In October 2011 the Veteran submitted a letter in which he recounted a stressor incident and approximated its date.  Although the letter was not before the Agency of Original Jurisdiction, it is redundant of information previously considered, such that the Board will proceed to adjudicate the appeal without prejudicing the Veteran.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal that decision, and it became final.  

2.  Evidence received since the RO's August 2002 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and therefore raises a reasonable possibility of substantiating the issue on appeal.  

3.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's claimed in-service stressor of having witnessed pilots and their crews die in their attempt to land aircraft that incurred damage in combat, during a time when hostile activity was present is consistent with the places, types, and circumstances of his service and is satisfactorily established by lay evidence. 

4.  The Veteran's response to the claimed stressor event involved a psychological or psycho-physiological state of fear, helplessness, or horror.

5.  The Veteran is currently diagnosed as having PTSD, and his PTSD symptoms have been attributed to his claimed in-service stressor by a VA psychologist. 


CONCLUSIONS OF LAW

1.  The August 2002 rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the August 2002 rating decision is new and material, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Giving the benefit of the doubt to the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding given the favorable nature of the Board's decision.

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

In August 2002, the RO denied service connection for PTSD.  The evidence at the time consisted of service personnel records, service treatment records, and VA treatment records from 2001 to 2002.  Service connection was denied because there was no credible supporting evidence to concede that the claimed in-service stressor actually occurred and a link established by medical evidence to a confirmed diagnosis of PTSD.  The Veteran was notified of the decision and his appellate rights, but failed to file a timely appeal.  

In the present appeal, additional evidence has been received in support of reopening the Veteran's claim of service connection for PTSD.  For the reasons to be discussed at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

Additional VA treatment records, including a February 2007 letter discussing the link between the Veteran's PTSD and his service are now of record.  

This evidence is new, in that it was not of record, at the time of the August 2002 denial.  Additionally, the newly received evidence is not cumulative and redundant of evidence already of record, as it suggests the possibility of in-service incurrence of PTSD.  No such evidence was of record at the time of the prior denial.

In addition, to reopen a claim under new 38 C.F.R. § 3.304(f), VA will accept a Veteran's lay statement regarding an in-service stressor as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim where the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  See VBA Training Letter 211B (10-05), July 16, 2010.  

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having submitted new and material evidence, the Veteran's claim of service connection for PTSD must be reopened and considered on the merits.  

Service Connection for PTSD

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to 38 C.F.R. § 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3)(2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation was made effective, in pertinent part, for all claims appealed to the Board before July 13, 2010, which had not been decided by the Board as of July 13, 2010.

In this case, the Veteran seeks service connection for PTSD, claiming that he developed PTSD as a result of having seen fiery aircraft crashes, to include victims in the wreckage, while stationed at Gander Army Air Base (AAB) in Newfoundland, during World War II (WWII).  The Veteran is not in receipt of any military citations indicative of combat service such that the combat presumption under 38 U.S.C.A. § 1154(b) would apply.  As such, service connection will be considered under the amended regulatory provision, 38 C.F.R. § 3.304(f)(3). 

In evaluating the Veteran's claim under the amended regulatory provision, the Board will first consider whether the Veteran's claimed stressor event is consistent with the places, types, and circumstances of his service.

The Veteran's DD Form 214 shows that his military occupational specialty was as an instrument landing equipment mechanic, and that he had training to include as a radio mechanic in Army Airways Communication Systems.  Personnel records also show that the Veteran received air training, aircraft "ident" and airplane "inst" training.  In addition, his DD Form 214 shows that he had service outside the continental United States from 1944 to 1945, and service treatment records indicate that the Veteran was treated at Gander Air Force Base hospital.  The Board observes that the Veteran's records were damaged by fire, such that the best available records were mailed.  When pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the U.S were requested, a response that such records were fire-related such that the information could not be reconstructed was received.  

In February 2007 the Veteran described various events that he identified as his stressors.  The Veteran indicated that after training to be a radio operator and mechanic, he was assigned to the North Atlantic War zone and based at Gander Airfield in Newfoundland.  He reported that his unit was close to the flight path and approach end of the runway, and began to respond to horrific crashes, not as an assigned rescue function, but as a practical response to emergencies.  Specifically, the Veteran identified the first severe crash that he witnessed as involving a Royal Air Force (RAF) Halifax that approached without radio contact or clearance, in severe distress, with visible holes torn in the wings and fuselage of the aircraft.  The Veteran indicated that this aircraft only had a starboard wheel and that as it landed it began to break a part.  The aft turret with the gunner clearly visible spun off, and when approached, the lower portion was missing, and the gunner was legless.  The Veteran indicated that he proceeded to the main wreckage, but this had caught fire and exploded before the flames could be extinguished, such that there were no survivors.  

The Veteran explained that this was the first in a series of crashes he witnessed, due to sub-arctic weather, mechanical failures, and inexperienced crew.  The Veteran described another incident where he witnessed a RAF 4-engine bomber collide with a US B-14 slicing the aircraft in two such that "bodies fell windmilling through the air."  In another incident he witnessed a Royal Canadian Air Force (RCAF) B-24 veering off the flight path towards him, such that he jumped into a drainage ditch, and nevertheless was struck by debris, rocks, sticks, and dirt.  The Veteran described an accident wherein, when he opened the door to the aircraft a body fell on top of him, and he later found the navigator decapitated.  The Veteran indicated that he also flew as a radioman on long over ocean flights, where he witnessed ships burning and men swimming through fiery oil.  In addition, the Veteran detailed a rescue mission in difficult snowy weather conditions, where the smell of high octane fuel assisted in locating the wreckage, which had a small upright Christmas tree, even as he unintentionally stood on a snow-covered body.  The Veteran indicated that he had difficulty remembering additional details such as dates and places.  

VA treatment records from March 2001 to April 2011 are of record and show that the Veteran was treated for PTSD and its symptomatology.  In a December 2008 treatment note the Veteran discussed a traumatic event in service when he went to the site of a plane crash that occurred just prior to Christmas, and came upon a scene where those involved in the crash were dead, and there was a Christmas tree still upright in the plane.  He reported that at the same time he saw the tree, he realized that he was standing on a body.  In an April 2009 therapy session the Veteran discussed how one of his "worst" trauma experiences occurred when he was among first responders to a plane crash site, and could see 3 to 4 people inside the plane on fire and trying to get out, but felt very powerless and helpless as there was nothing that he could do to get the people out.  On numerous occasions the Veteran's diagnosis was of "PTSD from trauma in WWII" exacerbated by work with air crashes and major depressive disorder in partial remission.  

A February 2007 letter from a readjustment counseling therapist and the supervisory clinical psychologist indicated that the Veteran was diagnosed as having PTSD, and that such diagnosis was a direct result of his combat experiences when in WWII.  The Board observes that the medical reference to combat experiences does not indicate that the Veteran engaged in combat according to the VA, as was discussed above.  The treating providers indicted that the Veteran had been in individual therapy where he had reported witnessing pilots and aircraft crewmen killed and severely injured when their aircraft crashed in the North Atlantic, as well as being on the rescue crews among the first personnel to arrive at the crash sites.  As such, it was reported that the Veteran had witnessed many individuals dying and severely burned in terrible crashes.  The Veteran reportedly continued to experience intense and elevated PTSD symptoms which impacted his life, and the treating providers discussed the impact of such symptoms on his occupational and social life, identifying symptoms such as memory problems, intrusive thoughts, sleep disorders, and isolation from family and friends.  

Several internet articles regarding the circumstances surrounding WWII service at Gander AAB are of record.  A synopsis of the book, Ocean Bridge: The History of RAF Ferry Command discusses how between 1940 and 1945 over 11,000 aircraft were delivered across the ocean, most departing from Gander, Newfoundland, or Goose Bay, Labrador; however, 150 aircraft and 560 personnel were lost in ferry operations.  A listing of aircraft involved in crashes from 1944 to 1945 is included from the Flight Safety Foundation; however, it does not include any incidents involving Gander.  A separate listing of a C-54 flying into the side of a mountain 30 miles west of Harmon Field, Newfoundland, Canada, in November 1944 is of record.  Nevertheless, the Board observes that the source of such accident reports is unclear, and it is not known whether the list is complete.  In addition, a National Transportation Safety Board accident and incident report was included showing that the database only contained information from 1962 and later about civil aviation accidents and selected incidents.  The cover page of a book entitled One Hundred Years of Flight, USAF Chronology of Significant Air and Space Events 1903-2002 was included with a handwritten notation that there were no results.  Photographs of WWII aircraft were also included from the Archives at Syracuse University.  Finally, maps of Newfoundland were included showing Gander International Airport, as well as a description of aviation in Newfoundland which indicated that aerial mishaps claimed the lives of about one hundred military personnel.  

In January 2008 the local Joint Service Records Research Center made a formal finding that the stressor was not verified and that there was no PTSD diagnosis.  

In March 2009, the Veteran indicated that he had described his service at Gander AAB in Newfoundland, explained what it involved and provided all the information that he had.  He emphasized that Gander was one stop in the airlift from Great Britain and was the main base for anti submarine warfare operations in the Northern Atlantic, and that he believed that Gander at the time was the largest airbase and had the longest runway.  The Veteran indicated that historical records showed there were many aircraft accidents at and near Gander, especially during bad weather, which was nearly year round.  The Veteran reported that he was assigned to the 126th Army Airways Communication System Squadron, and was a radio operator on B-17s flying antisubmarine patrols.  

The Veteran was afforded a Travel Board hearing in November 2011 at which time he discussed the type of work he engaged in while at Gander Air Force Base, the stressors he experienced, and his PTSD-related symptoms and treatment.  The Veteran described how while in service he witnessed a number of crashes due to damage caused by enemy action.  The Veteran indicated that he feared for his life while in service, explaining how flying in the open ocean conditions was a constant reminder of the fragility of life.  The Veteran described a crash where the crew were engulfed in flames and "danced in the wreckage" while a medical officer yelled that they were dead and just having muscle contractions.  The Veteran indicated that the medical officer tried to walk under the wreckage and was restrained and taken to the hospital calling for the flight crew, and the Veteran indicated that he was unable to help.  

As such, the Veteran has competently and credibly recounted stressor incidents related to his fear of hostile military action in that the physical integrity of others was threatened and the Veteran experienced a state of fear, horror, or helplessness.  The Veteran specifically detailed such stressors as assisting in locating the wreckage of a plane only to find bodies and an upright Christmas tree, or being unable to assist the crew escape from a fiery crash landing necessitated by damage to their aircraft incurred by enemy fire.  His discussion of his experiences is consistent with the place type and circumstance of his service at Gander Air Force Base in Newfoundland.  In addition, there is evidence showing that a VA psychiatrist or psychologist has confirmed that the Veteran's WWII experience is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed in-service stressors.

There is at least an equipoise of the evidence, such that the Board gives the benefit of the doubt to the Veteran in finding that a grant of service connection is warranted for PTSD under the amended regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(f)(3); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).









(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


